DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vanessa Perez-Ramos on 05/18/2022.

The application has been amended as follows: 
Claims 1-3 and 7-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 4 recites, “A method of producing a polyolefin resin composite material, the method comprising: mixing a polyolefin resin, 10 to 150 parts by mass of cellulose fibers with respect to 100 parts by mass of the polyolefin resin, and water, and melt-kneading the resultant mixture, wherein an area of aggregates of the cellulose fibers in the polyolefin resin composition material is less than 20,000 µm2.”
Should be replaced with 
-- A method of producing a polyolefin resin composite material, the method comprising: mixing a polyolefin resin, 10 to 150 parts by mass of cellulose fibers with respect to 100 parts by mass of the polyolefin resin, and water, and melt-kneading the resultant mixture, wherein an area of aggregates of the cellulose fibers in the polyolefin resin composition material is 500 µm2 or more and less than 20,000 µm2.--
Claim 6 recites, “The method of producing a polyolefin resin composite material as claimed in claim 4, wherein an area aggregate of the cellulose fibers produced in the polyolefin resin composite material this obtainable is less than 20,000 µm2. 
Should be replaced with 
-- The method of producing a polyolefin resin composite material as claimed in claim 4, wherein an area aggregate of the cellulose fibers produced in the polyolefin resin composite material this obtainable is 500 µm2 or more and 14,000 µm2 or less.-- 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763